DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statements (IDS) were submitted on 12/09/2020 and 04/12/2022.  The submissions are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Reasons for Allowance
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding independent claim 13: the prior art fails to disclose a very specific pulse-width modulation (PWM) pre-conditioning circuit comprising: 
	a switching detection input configured to be coupled to the high-side and low-side transistors to monitor an output PWM signal; and 
	a controller configured to: 
	when the input PWM signal transitions with a first edge of the input PWM signal, drive the high-side and low-side outputs to cause a transition of the output PWM signal with a first edge of the output PWM signal, and 
	when the input PWM signal transitions with a second edge before the first edge of the output PWM signal transitions, drive the high-side and low-side outputs to delay a second edge of the output PWM signal based on the first edge of the output PWM signal, wherein the second edge of the input PWM signal is a next edge of the input PWM signal after the first edge of the input PWM signal, and wherein the second edge of the output PWM signal is a next edge of the output PWM signal after the first edge of the output PWM signal.
	Furthermore, the above limitations in combination  with the rest of the disclosed limitations distinguishing the claim from the prior art.
Regarding independent claims 1 and 11: these claims are the corresponding method claim executed by the PWM pre-conditioning circuit of claim 13. Therefore, this claim is allowed under the same reasons that applied to claim 13.
Regarding independent claim 19: this claim comprises the PWM pre-conditioning circuit of claim 13. Therefore, this claim is allowed under the same reasons that applied to claim 13.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Du et al. (US 20200295723 A1 – Cited IDS)
Liu et al. (US 9276530 B1)
Wu et al. (US 20090015327 A1)
Jain et al. (CN 105871361 A)

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID L TON whose telephone number is (571)270-7839. The examiner can normally be reached Monday - Friday 8:00 AM - 6:00 PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivian C Chin can be reached on 571-272-7848. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID L TON/Primary Examiner, Art Unit 2654